USCA4 Appeal: 22-6355       Doc: 20        Filed: 11/28/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6355


        JASON ERNEST CHAPPELL,

                             Plaintiff - Appellant,

                      v.

        OFFICER FRANKLIN; LT. SWETT; SGT. DEAVER; DEBRA A. HARDEN;
        SHARON HOBBS; JONATHAN SUMMERLIN; ANN H. DAVENPORT; LORIS
        SUTTON; FENTRESS BRYANT,

                             Defendants - Appellees,

                      and

        CAROLINAS MEDICAL CENTER; JAMES ALDER; MEDICAL SERVICE
        SYSTEM,

                             Defendants.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:18-ct-03363-D)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-6355      Doc: 20         Filed: 11/28/2022    Pg: 2 of 3




        Jason Ernest Chappell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6355      Doc: 20        Filed: 11/28/2022     Pg: 3 of 3




        PER CURIAM:

              Jason Ernest Chappell appeals the district court’s order granting Defendants

        summary judgment.      We have reviewed the record and find no reversible error.

        Accordingly, we deny Chappell’s motion for appointment of counsel and affirm. Chappell

        v. Franklin, No. 5:18-ct-03363-D (E.D.N.C. Dec. 15, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3